DETAILED ACTION

Election/Restrictions
1.	The Response to Election/Restriction filed on December 13, 2021 is acknowledged.
	Applicant's election with traverse of Group I, claims 1-9 and amended claim 10 to be depended on claim 1 is acknowledged.  The traversal is on the ground(s) that there is a coextensive search.  This is not found persuasive because (1) applicants have failed to show that a coextensive search is a reason for not requiring a restriction requirement, (2) there is no coextensive search because claim 1 as claimed does not require a particular [device, structural configuration] as required in claim 11 [e.g. claim 1 is a method which preventing a water pump system from introducing a cleaning liquid into a gas inlet of the EGR cooler and Claim 11 is a configuration structural system for pumping the cleaning fluid into the flow path of the at least a portion of exhaust from the engine], and (3) it is a serious burden on the Examiner to have to examine numerous patentability distinct inventions having numerous and diverging issue of patentability, especially when a patent application is limited to one invention.
The requirement is still deemed proper and is therefore made FINAL.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the recitation of “a method” [line 1] renders the claim indefinite; since it is not clear that which kind(s) of method is/are to be applied in the engine or which method is to be referenced to? [e.g. an engine operating method, an EGR operating method, etc.]
	In claim 1, the recitation of “the engine is in a designated state for EGR cooler cleaning” renders the claim indefinite; since it is not clear that how or by which the engine is able to be known in a designated state? And how or by which way the designated state of the engine is clearly defined?
	In claim 2, the recitation of “…the EGR cooler meets a designated cleaning threshold” renders the claim indefinite; since it is not clear that how or by which way the designated cleaning is to be known as threshold?
	In claim 2, the recitation of “…an amount of the hot EGR entering the EGR cooler is below a level that would cause hydro-lock of engine” renders the claim indefinite; since it is not clear that how or by which way an amount of the hot EGR is to be known as below a level that would cause hydro-lock of the engine? And what level would be indicated that causes hydro-lock of the engine?
The Applicant(s) is/are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 USC 103 as obvious over Styles et al (US 2016/0131088 A1). 
Regarding claim 1, notes Figure 1, Styles et al. teaches an internal combustion engine system which includes an EGR cooler (158) couple to engine (10) to receive hot EGR from an exhaust (48) of the engine (10) and to provide cooled EGR to an intake (42) of the engine (10); furthermore, notes Figure 2, Styles teaches a method (200) comprising: while an engine (10) is operating, automatically determining whether the engine is in a designated state [step 202 estimates and/or determined the current engine operating conditions] for exhaust gas recirculation (EGR) cooler cleaning [step 204], and responsive to the engine not being in the designated state [step 208, with the entry conditions are not met], automatically preventing a water pump system from introducing a cleaning liquid into a gas inlet of the EGR cooler (158) [para. 0036 describes the method proceeds to 206 if no EGR cooler cleaning demand is detected.  At 206, the controller maintains current engine operating parameters and a direct injection does not occur which would have been equivalent to the meaning of “automatically preventing a water pump system from introducing a cleaning liquid into a gas inlet of the EGR cooler.  For more details, see Figure 3 and corresponding explanation in the description].
Regarding claim 2, as discussed in claim 1, see Figure 3, especially steps 312, 314, 316.
Regarding claim 3, as discussed in claims 1-2, Figure 4 further teaches the controller is automatically determining an effectiveness of the EGR cooler (158) [Figure 4].
Regarding claim 4, as discussed in claim 1-2, notes para. 0057 further describes the controller may analyze all thermal constraints affecting the maximum allowable EGR flow rate and determine the highest amount of water based on the calculation of the thermal constraint 
Regarding claim 5, as discussed in claims 1-2, notes para. 0035 teaches the engine operating conditions may include, but are not limited to engine speed, engine load, engine temperature, exhaust pressure, exhaust temperature, compressor speed, and commanded air/fuel ratio; therefore, which would be able to understand that step 208 [Figure 2] would be included the comparisons of RPM, throttle level.
Regarding claim 6, see discussion in claim 5.
Regarding claim 7, notes para. 0025 which discloses the position of the injector (157) which is part of water injecting system; since a sensor has been temporarily removed from the system, which would have been considered there is no sensor claimed in this particularly system.
Regarding claim 8, as discussed in claims 1-2, notes Figure 1 further comprising a water reservoir (161) is coupled to the heater (163) and leading to the injector (157) via conduit (159).
 Regarding claim 10, see discussion in claim 1.
7.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Allowable Subject Matter
8.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the prior art references which are cited in PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/J.H.H./
February 3, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 7, 2022